Citation Nr: 1735501	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Entitlement to service connection for a lymph node in the cervical chain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1946 to March 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in April 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had skin cancer or its residuals during the pendency of this claim. 

2.  The Veteran's lymph node of the cervical chain does not constitute a disability under VA law. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a lymph node of the cervical chain are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for skin cancer and a lymph node of the cervical spine, which he states were caused by exposure to ionizing radiation while stationed in Nagasaki, Japan, in 1947.  See April 2017 Hearing Transcript; November 2005 Letter.  As discussed in more detail below, because the Veteran does not have current disabilities associated with these conditions, service connection may not be awarded.

A. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

B. Analysis

The evidence does not show that the Veteran has had skin cancer or its residuals during the pendency of this claim, and the Veteran does not state otherwise.  A November 2003 private treatment record shows that the Veteran had a history of non-melanoma skin cancer.  However, skin cancer was not found or diagnosed on examination.  

The Board understands the Veteran's concern that he may be prone to developing skin cancer, and that he believes he has pre-cancerous skin lesions.  Under VA law, service connection may only be awarded for a current disability.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of skin cancer or its residuals during the pendency of this claim, service connection cannot be established.  See id. 

Regarding the claim for a cervical lymph node, a February 2005 private magnetic resonance imaging study (MRI) reflects a finding of a lymph node in the left anterior cervical chain, which was considered "of uncertain significance."  The MRI report further notes that if there was clinical concern for pathologic process, a computerized tomography (CT) scan of the neck would be indicated.  The records do not show that further evaluation, including a CT scan, was performed, or that the lymph node has since been found to be clinically significant.  The private treatment records, including the February 2005 MRI, show that the Veteran has other pathology of the cervical spine, including multilevel degenerative changes and a history of prior injury, which is not within the scope of the claim under appellate review.  Rather, as reflected in a December 2005 written statement, the Veteran believes that the cervical lymph node is possibly cancerous, and thus claims service connection on the basis that it was caused by radiation exposure while serving in Nagasaki, Japan. 

The cervical lymph node detected via MRI is akin to a laboratory finding or test result, and does not in itself establish the presence of a current disability.  
Cf. 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that pursuant to 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  

The Veteran's belief that the lymph node may be cancerous is not sufficient to establish that it is so, when the February 2005 MRI study states that it is of "uncertain significance," and makes no reference to cancer.  More weight is accorded the objective findings in the MRI report than to the Veteran's statements in support of this claim.  In order to raise a reasonable doubt on the matter, the cancerous nature of the lymph node must be within a range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  The Veteran's unsupported conjecture that it is possibly cancerous is thus not sufficient to place the evidence in relative equipoise on this issue.  See id.; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  By contrast, the February 2005 MRI study constitutes probative evidence that the lymph node has not been found to be cancerous.  

The Board also notes that because the Veteran is not shown to have the medical expertise to identify cancer, his statement that the lymph node may be cancerous does not constitute competent evidence on the issue, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  The Veteran has not stated that any medical professional told him that the lymph node is cancerous.  

In light of the February 2005 MRI report, and because there is no indication that the lymph node is clinically significant, further development of this issue is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (evidence of a current disability is required to trigger VA's duty to provide a VA examination or opinion). 

In the absence of a current disability associated with the Veteran's cervical lymph node, service connection may not be established.  See Holton, 557 F.3d at 1366; Degmetich, 104 F. 3d at 1332.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As these claims are denied on the basis that there is sufficient evidence to conclude that the Veteran does not have current disabilities, the development procedures set forth in 38 C.F.R. § 3.311 (2017) for claims based on ionizing radiation exposure are moot, and no prejudicial error exists. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favor decision on these matters. 


ORDER

Service connection for skin cancer is denied. 

Service connection for a lymph node in the cervical chain is denied. 




____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


